Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the application filed on June 30, 202  in which claims 1-22 were presented for examination, of which claims 7 and 12-22 were withdrawn as to not being drawn to an elected species. 

Election/Restrictions
Applicant’s election of Species I (Figs. 1-7 and claims 1-11) in the reply filed on June 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Examiner has withdrawn claim 7 because it introduces a “ring of the even-row courses” and a “ring of the odd-row courses” which is not in the embodiment of Figs. 1-7. The limitations are directed to the non-elected species, shown the embodiment of Figs. 8-13 as explained in the specification on Page 10, starting in line: 8.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a difference between the protruding highest point and the protruding lowest point on the surface of the fabric is between 0.022 mm and 0.44 mm (claim 5)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, the term “when” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Regarding claim 5, it recites the limitation "the surface of the fabric" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A “surface of the fabric” was not introduced before, and it is unclear what surface of the fabric the applicant is referring to. Is the front or back surface of the fabric being claimed?
Claims 6 and 8-11 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blore et al. (US Patent 4,133,191) in view of Uno et al. (US Patent 6,892,396) and Dua et al. (US Patent 8,650,916) as best understood.
Regarding claim 1, Blore et al. “Blore” discloses a knitted fabric (Col. 1, Lines: 59-65, Fig. 2 and 3), comprising: an odd row (examiner notes in Fig. 2 the odd row is the row corresponding to feed 7 to 9), having odd-row courses formed by knitting from a first yarn (see annotated Fig. 2 below);  5an even row (examiner notes in Fig. 2 the even row is the row corresponding to feeds 4 to 7), adjacent to the odd row and having even-row courses formed by knitting from a second yarn (see annotated Fig. 2 below), wherein the even-row courses are intermeshed on the odd-row courses (examiner notes Fig. 2 shows the two rows intermeshed with each other) with an interval of a predetermined number of drop stitches (examiner notes drop stitches are in wales D-2, D-4, D-6 and Fig. 3 shows the produced design because of the drop stitching); 10=and when the odd-row courses and the even-row courses are formed by knitting, the feeding tension when the odd-row courses  are formed is larger than the feeding tension when the 15even-row courses are formed (Col. 3, Lines: 21-33, examiner notes the feeding tension in the odd rows are larger than the feeding tension in the even rows because in the odd row listed above there is a retraction of a short distance,  which would result in additional stress being applied during the formation of the knitted fabric).

    PNG
    media_image1.png
    610
    756
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated
	Blore does not disclose the first yarn comprises a hydrophobic fiber.
	However, Uno et al. “Uno” teaches yet another knitted fabric, wherein Uno teaches a first yarn comprises a hydrophobic fiber (Col. 7, Lines: 12-15 and 57-62, examiner notes “nylon” is a “hydrophobic fiber” as evident in the applicants specification on Page 10, lines: 3-6).
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hydrophobic fiber such as nylon as taught by Uno as the material for the first yarn of Blore. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of Uno, in order to make parts of the knitted fabric water resistant.
	They do not disclose the second yarn comprises a cellulose filament.
	However, Dua et al. “Dua” teaches yet another knitted fabric, wherein Dua teaches a second yarn comprises a cellulose filament (Col. 8, Lines: 7-10, examiner notes “rayon” is a “cellulose filament” as evident in the applicants specification on Page 10, lines: 6-9).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a cellulose filament such as rayon as taught by Dua as the material for the second yarn of Blore in view of Uno. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because rayon was a well-known material for knitted fabrics as taught by Dua, in order to enhance the comfort of the knitted fabric.



Regarding claim 2, Blore in view of Uno and Dua disclose varying the tensions of the yarns (Col. 3, Lines: 21-33 of Blore).
They do not explicitly disclose the feeding tension when the odd-row courses are formed by knitting is 
    PNG
    media_image2.png
    64
    84
    media_image2.png
    Greyscale
.
However, the limitation “formed by knitting is 
    PNG
    media_image2.png
    64
    84
    media_image2.png
    Greyscale
”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined 
Therefore, a person of ordinary skill in the art would recognize that the prior-art knitted fabric disclosed by Blore in view of Uno and Dua would have the same parameters used to create the applicants claimed invention, since the device of the prior art discloses substantially all of the claimed structural elements and therefore is fully capable to perform the claimed function.


Regarding claim 3, Blore in view of Uno and Dua disclose varying the tensions of the yarns (Col. 3, Lines: 21-33 of Blore).
They do not explicitly disclose the feeding tension when the even-row courses are formed by knitting is 
    PNG
    media_image3.png
    64
    83
    media_image3.png
    Greyscale
.
However, the limitation “formed by knitting is 
    PNG
    media_image3.png
    64
    83
    media_image3.png
    Greyscale
”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a 
Therefore, a person of ordinary skill in the art would recognize that the prior-art knitted fabric disclosed by Blore in view of Uno and Dua would have the same parameters used to create the applicants claimed invention, since the device of the prior art discloses substantially all of the claimed structural elements and therefore is fully capable to perform the claimed function.

Regarding claim 4, Blore in view of Uno and Dua disclose varying the tensions of the yarns (Col. 3, Lines: 21-33 of Blore).
They do not explicitly disclose the feeding tension when the even-row courses are formed by knitting is between 0.3 g to 0.5 g.
However, the limitation “formed by knitting is between 0.3 g to 0.5 g”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)). 
Blore in view of Uno and Dua would have the same parameters used to create the applicants claimed invention, since the device of the prior art discloses substantially all of the claimed structural elements and therefore is fully capable to perform the claimed function.

Regarding claim 5, Blore in view of Uno and Dua disclose a difference between the protruding highest point and the protruding lowest point on the surface of the fabric (see annotated Fig. 2 above of Blore).  
They do not explicitly disclose the difference between the highest and lowest protruding point is between 0.022 mm and 0.44 mm.  
However, there is a height difference shown in the annotated Fig. 2 drawing above. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the difference between the highest and lowest protruding point is between 0.022 mm and 0.44 mm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Regarding claim 56, Blore in view of Uno and Dua disclose the count ratio of the first yarn to the second yarn is from 0.5:1 to 1.3:1 (examiner notes the count ratio is shown as approximately 1:1 in annotated Fig. 2 above of Blore). 
 
Regarding claim 1510, Blore in view of Uno and Dua disclose the odd-row courses (feeds 7 to 9, and 9 to 11 Fig. 2 of Blore) are spaced by a predetermined number of drop stitches (examiner notes the rows are spaced by 1 drop stitch)   

Regarding claim 11, Blore in view of Uno and Dua disclose the even-row courses (feeds 4 to 7, Fig. 2 of Blore) are spaced by 1, 2 or 3 drop stitches (1 drop stitch).

Claim 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Blore et al. in view of Uno et al. and Dua et al., further in view of Fujii et al. (US PG Pub. 2003/0028952), hereinafter Fujii as best understood.
Regarding claim 8, Blore in view of Uno and Dua disclose the invention substantially as claimed above.
They do not disclose the first yarn further comprises an elastic fiber.
However, Fujii et al. “Fujii” teaches yet another knitted fabric, wherein Fujii teaches a first yarn further comprises an elastic fiber (Par. 210, lines: 4-5).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use an elastic fiber as taught by Fujii as the material for the first yarn of Blore in view of Uno and Dua. A Fujii, in order to make portions accommodate different size wearers.


Regarding claim 9, Blore in view of Uno and Dua disclose the invention substantially as claimed above.
They do not disclose the second yarn further comprises an elastic fiber.
However, Fujii et al. “Fujii” teaches yet another knitted fabric, wherein Fujii teaches a second yarn further comprises an elastic fiber (Par. 210, lines: 5-6).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use an elastic fiber as taught by Fujii as the material for the second yarn of Blore in view of Uno and Dua. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because elastic fibers are a well-known material for knitted fabrics as taught by Fujii, in order to make portions accommodate different size wearers.



Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANNY WORRELL/Primary Examiner, Art Unit 3732